Title: To Alexander Hamilton from Giuseppe Ceracchi, 16 July 1792
From: Ceracchi, Giuseppe
To: Hamilton, Alexander



Amsterdam 16 juliet, 1792

Je l’honneur de vous parteciper mon heureux arrivee en Europe en parfaitte Sante. De tout cotè on me fait des recherches empresseè sur le Monument National. On ne peù pas ce persuader du succes si peu favorable, car on L’envisage comme un objet qui doivent interesser une Nationne Trionfante de satisfaire la juste embition pour Celebrer l’Epoque de sa Gloire.
Quant a moi pour me consoler en partie de la mauvaise Campagne je me rendrois a Rome le plus tot, ou J’aurois la satisfaction d’enfoncer mon Ciseau dans le marbre pour en developper quelque Hero de l’Amerique, c’est pour cela mon cher Monsieur, qu’il me retarde de recevoir la terre que jeu la satisfaction de former d’aprez votre spirituelle et significante Fisionomie; je ne dirois pas d’avantage, crainte d offancer la delicatesse de là Personne que j’estime le plus et qui pourra m anoncer lè chaimin pour franchir la marche de la glorieuse posteriteè.
Je rapell que en quittent Philadephie Vous etiez d’avis Monsieur que je devois vous envoyer un plan des depances qu exigeroit là Monument en question ainsi que le voici.
Pour ce donner une idee de la grandeur de L’objet, il faut s’immaginer un gruppe en Sculpture de 60 pieds dèlevation dont lè subbasement en occupent 700 de circonference. Que cet Gruppe est composee de 11 Statues Colossals de la proportion de 15 pied, 6. Statues de demi caracter, une Aigle un Lup et plusieurs autres ornements, lè tout en marbre Statuair, onsuitte la Statue Equestre de L’Héro en bronce, erigeè sur un vaste piedistall; qui couronnent lè gruppe, et un subbasement en marbre couloreè qui donnerà solidite et accorde au total.
Le Bloc de marbre pour chacque Statue de 15. quil faut le considerer de 16–6 puces avec la plante; mesure 300 pieds cubes, ainsi que pour le 11. Statues, avec le 6. de demi caracter il ne faudrà pas moin que 3.300 pieds cubes de marbre Statuaire, valuè pour le moin deu. Ginee por pied a cause de la grandeur de mafis somme.


Le depances de la main deuvre deu fois autent
7600


pour lè vaste subbasement de marbre coulor
15200


radier et autres ornement
3000


Pour les etudes Monter et quaisser &&
3000


Pour le modelle de la statue Equestre, un jet de Cire; un Autre en Bronce, operation tres serieuse
21200


Ginee
50000


Pour cette somme je m’obligerois de L’execution et depances pour cet ovrage payable en 10. portionnes annuelles comme jai projettè au commancement.
Au reste Monsieur conoissent Votre Ame elèveé, et liberal fait pour consevoir la Magnificence du Projet, je me repromet de pouvoir fixer por votre moyen une reputation distinguee c’est le seul profit que je me reserve et que j’enbitionne.
Monsieur   J’ai l’honneur d’etre   Vtr trs Humb Serv J Ceracchi
